Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 2 to Second Amended and Restated Credit Agreement (this
“Agreement”) dated as of December 12, 2016 (the “Amendment No. 2 Effective
Date”) is among Forum Energy Technologies, Inc. (the “Borrower”), the
Guarantors, the Lenders party hereto, the Issuing Lenders party hereto, and
Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”).

RECITALS

A. The Borrower, the Administrative Agent, the Issuing Lenders party thereto
from time to time, the Lenders party thereto from time to time and Wells Fargo
Bank, National Association, as the swing line lender, are parties to that
certain Second Amended and Restated Credit Agreement dated as of November 26,
2013, as amended by that certain Amendment No. 1 to Second Amended and Restated
Credit Agreement dated as of February 25, 2016 (as so amended, the “Credit
Agreement”).

B. The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement as set forth herein and subject to the terms and conditions set
forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

Section 1. Defined Terms; Other Definitional Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Each term defined
in the Credit Agreement and used herein without definition shall have the
meaning assigned to such term in the Credit Agreement, unless expressly provided
to the contrary. Article, Section, Schedule, and Exhibit references are to
Articles and Sections of, and Schedules and Exhibits to, this Agreement, unless
otherwise specified. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” means “including, without limitation,”. Paragraph headings have been
inserted in this Agreement as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Agreement and
shall not be used in the interpretation of any provision of this Agreement.

Section 2. Amendments to Credit Agreement.

(a) Section 1.1 of the Credit Agreement (Certain Defined Terms) is hereby
amended to add the following defined terms in the correct alphabetical order:

“Amendment No. 2 Effective Date” means December 12, 2016.

“Consolidated Cash Balance” means, as of any determination, the amount of all
cash and Liquid Investments in deposit and securities accounts located in the
United States and held by, or for the benefit of, the Borrower or any Subsidiary
other than, without duplication: (i) any cash set aside to pay in the ordinary
course of business amounts of the Borrower or any Subsidiary then due and owing
to unaffiliated third parties and for which the Borrower or such Subsidiary has
issued checks or has initiated



--------------------------------------------------------------------------------

wires or ACH transfers in order to pay such amounts, (ii) any cash of the
Borrower or any Subsidiary constituting purchase price deposits or other
contractual or legal requirements to deposit money held by an unaffiliated third
party, (iii) deposits of cash or Liquid Investments from unaffiliated third
parties that are subject to return pursuant to binding agreements with such
third parties, (iv) Equity Issuance Proceeds set aside in the Equity Account to
be used to make prepayments, redemptions, purchases, defeasances or other
payments of Debt permitted by this Agreement within five Business Days of such
determination, (v) Equity Issuance Proceeds set aside in the Equity Account that
are to be used to consummate one or more Acquisitions permitted hereunder or to
fund Equity Funded Capital Expenditures, in each case, within 120 days of
receipt of such proceeds, and (vi) cash and Liquid Investments in Excluded
Accounts and in Cash Collateral Accounts.

“Consolidated Cash Balance Threshold” means $25,000,000.

“Equity Account” means a segregated deposit or securities account, in either
case, that is (i) funded solely with Equity Issuance Proceeds, (ii) maintained
by a Lender and (iii) subject to an Account Control Agreement.

“Excluded Accounts” means deposit or securities accounts that are designated
solely as accounts for, and are used solely for, payroll funding, employee
compensation, employee benefits or taxes.

“NOLV” means, with respect to the applicable Property, the net orderly
liquidation value thereof (taking into account any loss, destruction, damage,
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, confiscation, or the requisition, of such Property and after taking
into account all soft costs associated with the liquidation thereof, including
but not limited to, delivery fees, interest charges, finance fees, taxes,
installation fees and professional fees), as established by one or more written
appraisals conducted by one or more industry recognized third party appraisers
acceptable to the Administrative Agent, delivered pursuant to Section 5.11(b).

“Unrestricted Cash” means the aggregate amount of all cash and Liquid
Investments of the Borrower and its Subsidiaries that is (a) not subject to any
Lien (other than the Lien created by the Security Documents or a Lien in favor
of the depositary institution holding such cash on deposit or such Liquid
Investments, which Lien arises solely by virtue of such depositary institution’s
standard account documentation or any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights and remedies and
burdening only such cash and Liquid Investments) and would not appear as
“restricted” on a consolidated balance sheet of the Borrower, and (b) on deposit
with one or more Lending Parties (other than in any Cash Collateral Account).

“Use of Proceeds Certificate” means a certificate in form, substance and detail
reasonably satisfactory to the Administrative Agent signed by a Responsible
Officer of the Borrower (i) describing the applicable Acquisition (and attaching
relevant material and available documentation for such Acquisition) and
(ii) certifying that the proceeds of the applicable Advance will be used solely
to fund (in whole or in part) the purchase

 

-2-



--------------------------------------------------------------------------------

price of such Acquisition (plus reasonable and customary fees and expenses
incurred in connection therewith and owing to non-affiliated third parties)
within four Business Days of the date of such certificate or otherwise repaid to
the extent required pursuant to Section 2.5(c)(iv).

(b) Section 1.1 of the Credit Agreement (Certain Defined Terms) is hereby
amended to amend and restate the following defined terms in their entirety:

“Borrowing Base” means, without duplication, an amount determined as of a Month
End Date and calculated as follows:

(a) 80% of Eligible Receivables as of such Month End Date; plus

(b) (i) 40% of Eligible Inventory as of such Month End Date, valued at the lower
of cost or market value in accordance with GAAP, or (ii) if applicable pursuant
to Section 5.11(b), and if available by the time the applicable Borrowing Base
Certificate is delivered, 85% of NOLV of Eligible Inventory if the amount
calculated in this clause (ii) is less than the amount calculated in clause (i);
plus

(c) 100% of Domestic Cash on such Month End Date; plus

(d) 65% of International Cash on such Month End Date; minus

(e) the Agent Reserve Amount; minus

(f) the Borrower Reserve Amount;

in each case, as set forth in the Borrowing Base Certificate then most recently
delivered pursuant to this Agreement. Any change in the Borrowing Base shall be
effective on the date the Administrative Agent receives the Borrowing Base
Certificate and accompanying information and reports, in each case, as required
by the terms of this Agreement; provided that, should the Borrower fail to
deliver the Administrative Agent the Borrowing Base Certificate or any
accompanying information or reports as required under Section 5.2(g), the
Administrative Agent may nonetheless redetermine the Borrowing Base from
time-to-time thereafter in its Permitted Discretion until the Administrative
Agent receives the required Borrowing Base Certificate and accompanying
information and reports, whereupon the Administrative Agent shall redetermine
the Borrowing Base based on such Borrowing Base Certificate and the other terms
hereof. Notwithstanding the foregoing, (i) the Administrative Agent may from
time to time reduce any advance rate set forth in this definition if it
determines, in its Permitted Discretion, that such advance rate should be
reduced based upon any Field Exam or appraisal received pursuant to Section 5.11
or Section 5.12, and may thereafter elect in its Permitted Discretion to
increase such advance rate up to the percentage set forth in this definition as
of the Amendment No. 2 Effective Date and (ii) the advance rates set forth in
this definition may not be increased to a percentage greater than the percentage
set forth in this definition as of the Amendment No. 2 Effective Date without
the consent of the Super-Majority Lenders.

 

-3-



--------------------------------------------------------------------------------

“FCCR Covenant Trigger Date” means any Month End Date on which Excess
Availability is less than 15%, as calculated and set forth in the Borrowing Base
Certificate most recently delivered pursuant to this Agreement.

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
advance to Borrower the amount set opposite such Lender’s name on Schedule II as
its Revolving Commitment, or if such Lender has entered into any Assignment and
Acceptance, the amount set forth for such Lender as its Revolving Commitment in
the Register, as such amount may be reduced pursuant to Section 2.1(c) or
increased pursuant to Section 2.15; provided that, after the Revolving Maturity
Date, the Revolving Commitment for each Lender shall be zero; and provided
further that, the aggregate Revolving Commitments shall not exceed $900,000,000.
The aggregate amount of all Revolving Commitments on the Amendment No. 2
Effective Date is $140,000,000.

“Senior Secured Leverage Ratio” means, as of each fiscal quarter end,

(a) for the fiscal quarters ending December 31, 2016, March 31, 2017, June 30,
2017, September 30, 2017 and December 31, 2017, the ratio of (i) (A) the secured
Funded Debt as of such fiscal quarter end minus (B) all Unrestricted Cash as of
such fiscal quarter end, to (ii) the Borrower’s consolidated EBITDA for the
four-fiscal quarter period then ended; and

(b) for all other fiscal quarters, the ratio of (i) the secured Funded Debt as
of such fiscal quarter end to (ii) the Borrower’s consolidated EBITDA for the
four-fiscal quarter period then ended.

(c) Section 2.5(c) of the Credit Agreement (Mandatory Prepayments) is hereby
amended to add a new clause (iv) therein as follows:

(iv) Use of Proceeds . With respect to each Borrowing as to which a Use of
Proceeds Certificate is required to have been delivered hereunder, if the
Borrower has not applied the proceeds of such Borrowing to fund the applicable
Acquisition as detailed in such Use of Proceeds Certificate by the fourth
Business Day following the date such Borrowing is made, then on the fifth
Business Day after such Borrowing is made, the Borrower shall, to the extent of
the amount of such unused proceeds, first prepay to the Swing Line Lender the
outstanding principal amount of the Swing Line Advances on a pro rata basis, and
second prepay to the Lenders on a pro rata basis the outstanding principal
amount of the Revolving Advances. This clause (iv) may be waived, extended or
amended with the consent of the Majority Lenders and the Borrower.

(d) Section 3.2 of the Credit Agreement (Conditions Precedent to Each Borrowing
and to Each Issuance, Extension or Renewal of a Letter of Credit) is hereby
amended to (i) amend and restate clause (a) therein, and (ii) add a new clause
(d) therein as follows:

(a) Representations and Warranties. As of the date of the making of any Advance
or issuance, increase, renewal or extension of any Letter of Credit or the
reallocation of the Letter of Credit Exposure, the representations and
warranties made by any Credit Party or any officer of any Credit Party contained
in the Credit Documents shall be true and correct in all material respects
(except that

 

-4-



--------------------------------------------------------------------------------

such materiality qualifier shall not be applicable to (i) any representations
and warranties that already are qualified or modified by materiality in the text
thereof or (ii) any representations and warranties that are in Section 4.19,
Section 4.20, Section 4.21 and Section 4.23 on such date, except that any
representation and warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to (i) any representations
and warranties that already are qualified or modified by materiality in the text
thereof or (ii) any representations and warranties that are in Section 4.19,
Section 4.20, Section 4.21 and Section 4.23, only as of such specified date and
each request for the making of any Advance or issuance, increase, renewal or
extension of any Letter of Credit and the making of such Advance or the
issuance, increase, renewal or extension of such Letter of Credit shall be
deemed to be a reaffirmation of such representations and warranties. Each of the
giving of the applicable Notice of Borrowing or Letter of Credit Application,
the acceptance by the Borrower of the proceeds of such Borrowing, the issuance,
increase, or extension of such Letter of Credit, and the reallocation of the
Letter of Credit Exposure, shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing, such issuance, increase, or
extension of such Letter of Credit or such reallocation, as applicable, the
foregoing condition has been met.

(d) Use of Proceeds Certificate. The Administrative Agent shall have received a
Use of Proceeds Certificate to the extent that (i) the Borrower intends to apply
the proceeds of an Advance to fund the purchase price (plus reasonable and
customary fees and expenses incurred in connection therewith and owing to
non-affiliated third parties) of an Acquisition permitted hereby, and (ii) the
Consolidated Cash Balance would otherwise exceed the Consolidated Cash Balance
Threshold immediately after giving pro forma effect to the receipt of proceeds
from such Advance.

(e) Article 4 of the Credit Agreement (Representations and Warranties) is hereby
amended by adding a new Section 4.23 to the end thereof as follows:

Section 4.23. Consolidated Cash Balance. As of the end of the Business Day of
the making of (i) any Advance as to which no Use of Proceeds Certificate is
required to have been delivered hereunder, the Consolidated Cash Balance,
immediately after giving pro forma effect to such Advance, will not exceed the
Consolidated Cash Balance Threshold or (ii) any Advance as to which a Use of
Proceeds Certificate is required to have been delivered hereunder, the
Consolidated Cash Balance, immediately after giving pro forma effect to such
Advance and the use of proceeds of such Advance as set forth in a Use of
Proceeds Certificate, will not increase.

(f) Section 5.2 of the Credit Agreement (Reporting) is hereby amended to
(i) replace clause (g) therein in its entirety, and (ii) add a new clause
(q) therein, in each case, as follows:

(g) Borrowing Base Certificate. (i) The Borrower shall provide, or shall cause
to be provided, to the Administrative Agent, as soon as available, but in any
event, within 30 days after each Month End Date, a Borrowing Base Certificate as
of such

 

-5-



--------------------------------------------------------------------------------

Month End Date; provided that, if no Advances are outstanding at a Month End
Date, a Borrowing Base Certificate shall not be required under this clause
(i) for such Month End Date so long as such date is not the last day of a fiscal
quarter. (ii) Notwithstanding clause (i) above, at least five (5) Business Days
prior to the delivery of a Notice of Borrowing for a Revolving Advance delivered
or requested at a time when no Advances are outstanding, the Borrower shall also
provide, or shall cause to be provided, to the Administrative Agent a Borrowing
Base Certificate as of the most recent Month End Date occurring at least 30 days
prior to the date of such Notice of Borrowing or the date of such request.

(q) Consolidated Cash Balance Report. In connection with each mandatory
prepayment required under Section 2.5(c)(iv), the Borrower shall provide a
written report in form, substance and detail reasonably satisfactory to the
Administrative Agent certifying the Consolidated Cash Balance as of the last
Business Day of the previous calendar week.

(g) Section 5.11 of the Credit Agreement (Field Exams) is hereby amended and
restated in its entirety as follows:

Section 5.11. Field Exams and Appraisals.

(a) Field Exams. Each Credit Party shall permit the Administrative Agent to, at
any reasonable time and upon reasonable prior notice, and from time to time upon
request by the Administrative Agent with reasonable notice, perform a Field
Exam, subject to the confidentiality provisions of Section 9.8; provided that,
unless an Event of Default has occurred and is continuing, the Borrower shall
bear the cost of only one such Field Exam for each Credit Party per fiscal year.

(b) Inventory Appraisals. If the monthly average of Excess Availability
(calculated using Excess Availability at the end of each day), calculated for
each month on the Month End Date, based on the Borrowing Base Certificate then
most recently delivered, for two consecutive months is less than 50%, the
Administrative Agent may notify the Borrower in writing. If the Borrower shall
fail to cause, on or before the 30th day after receipt of such notice, Excess
Availability to equal or exceed 50%, the Administrative Agent may request that
the Borrower deliver, and within 30 days of such request (or such later date
acceptable to the Administrative Agent in its sole discretion) the Borrower
shall cause to be delivered, to the Administrative Agent one or more written
appraisals of the Credit Parties’ Inventory conducted at the Borrower’s sole
cost and expense by one or more industry recognized third party appraisers
reasonably acceptable to the Administrative Agent, together with specified
procedures letters from such appraiser(s) reasonably satisfactory to the
Administrative Agent; provided that, up to 50% of the Credit Parties’ Inventory
may be covered by a desktop appraisal conducted by such third party appraiser in
lieu of a full appraisal; provided further that, the Administrative Agent may
request only one such appraisal in any 12-month period without the request of
the Required Lenders and only one additional such appraisal during such 12-month
period upon the request of the Required Lenders.

 

-6-



--------------------------------------------------------------------------------

(c) Beneficiary. Notwithstanding anything herein to the contrary, (i) no Credit
Party nor any Affiliate thereof nor any of the foregoing’s respective equity
holders are intended to, and no such Person shall be, third party beneficiaries
of any audits, appraisals, field exams or collateral audit conducted by any
Secured Party or any other Person at the direction of any Secured Party, (ii) no
Secured Party is obligated to share any such material or information with any
Person other than the directly intended and express beneficiary thereof and
(iii) as a condition to any disclosure of such material or information which a
Secured Party may, but is not obligated to, provide, the applicable Secured
Party may require that the Borrower execute and deliver a confidential,
non-reliance, or other disclosure agreement in form and substance acceptable to
the disclosing Secured Party (which agreement would not go into effect until the
delivery of the applicable audit, appraisal or field exam).

(d) Default. If an Event of Default has occurred and is continuing, the
Administrative Agent may perform, or cause to be performed, any additional Field
Exams, collateral audits, and appraisals and all such exams, audits and
appraisals shall be performed at the Borrower’s sole cost and expense.

(h) Section 5.13 of the Credit Agreement (Deposit Accounts) is hereby amended
and restated in its entirety as follows:

Section 5.13 Deposit Accounts and Securities Accounts. The Borrower shall, and
shall cause each Credit Party to: (a) commencing with the date that is 60 days
after the Amendment No. 2 Effective Date (or such later date agreed to by the
Administrative Agent in its sole discretion), maintain all deposit accounts with
a Lender and subject to Account Control Agreements and all securities accounts
subject to Account Control Agreements; provided that, this clause (a) shall not
apply to (i) deposit accounts used solely for petty cash and which have deposits
of less than $500,000 in the aggregate at any time, (ii) Excluded Accounts and
(iii) Acquired Deposit Accounts or any securities account acquired, or held by
any Person acquired, under an Acquisition permitted hereunder for a period of 90
days after completion of such Acquisition, and (b) deposit all proceeds of
Eligible Receivables which were considered in calculating the then effective
Borrowing Base into one or more deposit accounts that are subject to Account
Control Agreements, or if prior to the required deadline provided in the
preceding clause (a), into one or more deposit accounts with Wells Fargo;
provided that, this clause (b) shall not apply to any Eligible Receivable
acquired by, or generated by any business or Person that is acquired by and
becomes, a Credit Party in connection with a Permitted Acquisition to the extent
proceeds of such Eligible Receivable are deposited in Acquired Deposit Accounts
during the 90-day period provided for in the definition thereof. The Borrower,
for itself and on behalf of its Subsidiaries that are Credit Parties, hereby
authorizes the Administrative Agent to deliver notices to the depositary banks
pursuant to any Account Control Agreement under any one or more of the following
circumstances: (i) following an Event of Default and (ii) if the Administrative
Agent reasonably determines, in good faith after confirmation by the Borrower,
that a requested transfer by the Borrower or any other Credit Party, as
applicable, is a request to transfer any funds from any deposit account to any
other deposit account of the Borrower or any other Credit Party that is not
permitted under this Section 5.13.

 

-7-



--------------------------------------------------------------------------------

(i) Section 6.1 (Debt) of the Credit Agreement is hereby amended to (i) amend
and restate clause (j) therein as follows, (ii) delete the word “and” at the end
of clause (p), (iii) delete the period at the end of clause (q) and replace it
with a semi-colon followed by the word “and”, (iv) insert a new clause (r) as
follows and (v) replace the reference to “clauses (b) and (k)” in the last
sentence of Section 6.1 with a reference to “clauses (b), (j)(ii) and (k)”:

(j) Debt (i) incurred under overdraft lines of credit outstanding on the
Amendment No. 2 Effective Date and listed on Schedule 6.1(j) and extensions,
refinancings, refundings, replacements and renewals of any such Debt, subject to
the last sentence of this Section 6.1, in each case, made available for the
purpose of supporting the operations of any Foreign Restricted Entity in the
United Kingdom, Canada, Singapore, Dubai, Germany or any other jurisdiction that
is not a Sanctioned Entity; and (ii) incurred under overdraft lines of credit
made available for the purpose of supporting the operations of any Foreign
Restricted Entity in Saudi Arabia or China; provided that, the aggregate
outstanding principal amount of such Debt permitted under this clause (j)(ii)
shall not exceed $3,000,000 at any time;

(r) unsecured Debt incurred on one occasion in respect of deferred purchase
price liabilities in connection with any single Acquisition permitted hereunder
not to exceed $30,000,000 or the Foreign Currency Equivalent thereof, so long as
such Debt has a maturity that is no earlier than 91 days after the Revolving
Maturity Date.

(j) Section 6.17 of the Credit Agreement (Senior Secured Leverage Ratio) is
hereby amended and restated in its entirety as follows:

Section 6.17 Senior Secured Leverage Ratio. The Borrower shall not permit the
Senior Secured Leverage Ratio (a) as of the last day of each fiscal quarter
ending after the Amendment No. 2 Effective Date and on or before December 31,
2017 to be more than 4.50 to 1.00; and (b) as of the last day of each fiscal
quarter ending on or after March 31, 2018, to be more than 3.50 to 1.00.

(k) Schedule II (Revolving Commitments, Contact Information) attached to the
Credit Agreement is hereby deleted and replaced in its entirety with the
corresponding Schedule II (Revolving Commitments, Contact Information) attached
hereto.

(l) Schedule 6.1(j) (Amendment No. 2 Effective Date Overdraft Lines of Credit)
is hereby added to the Credit Agreement with the corresponding Schedule 6.1(j)
(Amendment No. 2 Effective Date Overdraft Lines of Credit) attached hereto.

(m) Exhibit B (Form of Compliance Certificate) to the Credit Agreement is hereby
deleted and replaced its entirety with Exhibit B (Form of Compliance
Certificate) attached hereto.

(n) Exhibit D (Form of Notice of Borrowing) to the Credit Agreement is hereby
deleted and replaced its entirety with Exhibit D (Form of Notice of Borrowing)
attached hereto.

(o) Exhibit J (Form of Borrowing Base Certificate) of the Credit Agreement is
hereby deleted and replaced in its entirety with Exhibit J (Form of Borrowing
Base Certificate) attached hereto.

 

-8-



--------------------------------------------------------------------------------

Section 3. Reduction of Commitments. This Agreement shall be deemed a ratable
reduction in part of the unused portion of Revolving Commitments pursuant to
Section 2.1(c)(i) of the Credit Agreement, it being understood that the three
Business Days’ notice requirement and any other conditions precedent under such
Section shall hereby be waived. On the Amendment No. 2 Effective Date, after
giving effect to the contemplated reduction herein, (a) the Revolving
Commitments shall be as set forth on the revised Schedule II attached hereto,
and (b) each Lender’s Revolving Commitment shall be automatically decreased to
the amount set forth adjacent to such Lender’s name on such replacement Schedule
II.

Section 4. Representations and Warranties. Each Credit Party represents and
warrants that: (a) the representations and warranties contained in the Credit
Agreement, as amended hereby, and the representations and warranties contained
in the other Credit Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the Amendment No. 2 Effective Date
as if made on as and as of such date, except that any such representation or
warranty which by its terms is made as of a specified date is true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such specified date; (b) no
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within such Credit Party’s corporate,
partnership or limited liability company power and authority, as applicable, and
have been duly authorized by appropriate governing action and proceedings;
(d) this Agreement constitutes the legal, valid, and binding obligation of such
Credit Party enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity
whether applied by a court of law or equity; (e) there are no governmental or
other third party consents, licenses and approvals required in connection with
the execution, delivery, performance, validity and enforceability of this
Agreement; and (f) the Liens under the Security Documents are valid and
subsisting and secure the Secured Obligations.

Section 5. Conditions to Effectiveness. This Agreement shall become effective on
the Amendment No. 2 Effective Date and enforceable against the parties hereto
upon the occurrence of the following conditions precedent on or before the
Amendment No. 2 Effective Date:

(a) Agreement. The Administrative Agent shall have received counterparts of this
Agreement duly executed by the Borrower, the Guarantors, the Administrative
Agent and the Lenders constituting Majority Lenders.

(b) Engagement Letter. The Administrative Agent shall have received executed
counterparts of that certain engagement and fee letter dated as of December 6,
2016, executed by the Borrower and Wells Fargo Securities, LLC.

(c) Payment of Fees. The Borrower shall have paid (a) all reasonable fees and
expenses of the Administrative Agent’s outside legal counsel and other
consultants pursuant to all invoices presented for payment on or prior to the
Amendment No. 2 Effective Date, and (b) all fees required under the engagement
and fee letter referred to in clause (b) above.

 

-9-



--------------------------------------------------------------------------------

Section 6. Acknowledgments and Agreements.

(a) Borrower acknowledges that on the date hereof all outstanding Obligations
are payable in accordance with their terms and Borrower waives any defense,
offset, counterclaim or recoupment with respect thereto.

(b) The Administrative Agent, the Issuing Lenders, the Swing Line Lender and the
Lenders hereby expressly reserve all of their rights, remedies, and claims under
the Credit Documents. Nothing in this Agreement shall constitute a waiver or
relinquishment of (a) any Default or Event of Default under any of the Credit
Documents, (b) any of the agreements, terms or conditions contained in any of
the Credit Documents, (c) any rights or remedies of the Administrative Agent,
the Issuing Lenders, the Swing Line Lender or any Lender with respect to the
Credit Documents, or (d) the rights of the Administrative Agent, the Issuing
Lenders, the Swing Line Lender or any Lender to collect the full amounts owing
to them under the Credit Documents.

(c) The Borrower, each Guarantor, Administrative Agent, each Issuing Lender and
each other party hereto does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, and
the Guaranty are not impaired in any respect by this Agreement.

(d) From and after the Amendment No. 2 Effective Date, all references to the
Credit Agreement and the Credit Documents shall mean the Credit Agreement and
such Credit Documents as amended by this Agreement. This Agreement is a Credit
Document for the purposes of the provisions of the other Credit Documents.
Without limiting the foregoing, any breach of representations, warranties, and
covenants under this Agreement shall be a Default or Event of Default, as
applicable, under the Credit Agreement, to the extent provided thereunder.

Section 7. Reaffirmation of Security Documents. Each Credit Party (a) represents
and warrants that, as of the Amendment No. 2 Effective Date, it has no defenses
to the enforceability of any Security Document to which it is a party,
(b) reaffirms the terms of and its obligations (and the security interests
granted by it) under each Security Document to which it is a party, and agrees
that each such Security Document will continue in full force and effect to
secure the Secured Obligations as the same may be amended, supplemented, or
otherwise modified from time to time, and (c) acknowledges, represents, warrants
and agrees that the liens and security interests granted by it pursuant to the
Security Documents are valid and subsisting and create a security interest to
secure the Secured Obligations.

Section 8. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty, as
amended hereby, are in full force and effect and that such Guarantor continues
to unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in the Guaranty, as amended hereby),
and its execution and delivery of this Agreement does not indicate or establish
an approval or consent requirement by such Guarantor under the Guaranty in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement, the Notes or any of the other Credit Documents.

 

-10-



--------------------------------------------------------------------------------

Section 9. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature or by other electronic submission and all such signatures
shall be effective as originals.

Section 10. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 11. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 12. Governing Law. This Agreement shall be deemed a contract under, and
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York applicable to contracts made and to be performed entirely
within such state, without regard to conflicts of laws principles (other than
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York).

Section 13. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT, THE
GUARANTY, THE SECURITY AGREEMENT, IN EACH CASE AS AMENDED BY THIS AGREEMENT, THE
NOTES AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY
PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

[The remainder of this page has been left blank intentionally.]

 

-11-



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

BORROWER: FORUM ENERGY TECHNOLOGIES, INC. By:  

/s/ James W. Harris

Name:   James W. Harris Title:   Executive Vice President and Chief Financial
Officer

 

Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

GUARANTORS: FET HOLDINGS, LLC FORUM ENERGY SERVICES, INC. By:  

/s/ James W. Harris

       James W. Harris        President FORUM GLOBAL TUBING LLC FORUM
INTERNATIONAL HOLDINGS, INC. FORUM US, INC. TGH (US) INC. FORUM GLOBAL HOLDINGS,
LLC FORUM SEVERE SERVICE VALVES, LLC By:  

/s/ James W. Harris

       James W. Harris        President GLOBAL FLOW TECHNOLOGIES, INC. Z
EXPLORATIONS, INC. Z RESOURCES, INC. ZY-TECH GLOBAL INDUSTRIES, INC. By:  

/s/ Michael Donoghue

       Michael Donoghue        President FORUM GLOBAL TUBING LP By:   FORUM US,
INC., its general partner By:  

/s/ James W. Harris

       James W. Harris        President

 

Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDERS: WELLS FARGO BANK,

NATIONAL ASSOCIATION

as Administrative Agent, Swing Line Lender, Issuing Lender, and a Lender

By:  

/s/ J.C. Hernandez

Name:   J.C. Hernandez Title:   Managing Director

 

Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as an Issuing Lender and a Lender By:  

/s/ Thomas Okamoto

Name: Thomas Okamoto Title:   Authorized Officer

 

Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as an Issuing Lender and a Lender By:  

/s/ Tyler Ellis

Name: Tyler Ellis Title:   Director

 

Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

CITIBANK, N.A. as a Lender By:  

/s/ Tariq Masaud

Name: Tariq Masaud Title:   Vice President

 

Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Dusan Lazarov

Name: Dusan Lazarov Title:   Director By:  

/s/ Marcus Tarkington

Name: Marcus Tarkington Title:   Director

 

Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

ZB, N.A., d/b/a AMEGY BANK as a Lender By:  

/s/ James C. Day

Name: James C. Day Title:   Senior Vice President

 

Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. as a Lender By:  

/s/ Wadie Christopher Habiby

Name: Wadie Christopher Habiby Title:   Senior Vice President, Corporate Banking

 

Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Bradley Kuhn

Name: Bradley Kuhn Title:   Assistant Vice President

 

Signature Page to Amendment No. 2 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

SCHEDULE II

Revolving Commitments, Contact Information

 

ADMINISTRATIVE AGENT/ISSUING LENDER/SWING LINE LENDER     Wells Fargo Bank,
National Association   Address:   

1525 W WT Harris Blvd.

Mail Code NC0680

Charlotte, NC 28262

    Attn:    Syndication/Agency Services     Telephone:    704-590-2760    
Facsimile:    704-715-0017         with a copy to:          Address:   

1000 Louisiana, 9th Floor

MAC T5002-090

Houston, Texas 77002

    Attn:    J.C. Hernandez     Telephone:    713-319-1913     Facsimile:   
713-739-1087   CREDIT PARTIES     Borrower/Guarantors  

Address for Notices:

920 Memorial City Way, Suite 1000

Houston, TX 77024

    Attn:    James W. Harris     Telephone:    713-351-7999     Facsimile:   
281-949-2555

 

Lender

   Revolving Commitment  

Wells Fargo Bank, National Association

   $ 23,333,333.10   

JPMorgan Chase Bank, N.A.

   $ 23,333,333.10   

Bank of America, N.A.

   $ 23,333,333.10   

Citibank, N.A.

   $ 18,666,666.90   

Deutsche Bank AG New York Branch

   $ 18,666,666.90   

HSBC Bank USA, N.A.

   $ 17,500,000.00   

Comerica Bank

   $ 10,500,000.00   

ZB, N.A. d/b/a Amegy Bank

   $ 4,666,666.90   

TOTAL:

   $ 140,000,000   



--------------------------------------------------------------------------------

SCHEDULE 6.1(j)

Amendment No. 2 Effective Date Overdraft Lines of Credit

 

Overdraft Line of Credit

  

Maximum Amount

 

FET Global Holdings Limited

     GBP 7,000,000   

Forum Canada ULC

     CAD 2,000,000   

Forum Energy Asia Pacific Pte. Ltd.

     USD 5,000,000   

Blohm + Voss Oil Tools GmbH

     EUR 3,000,000   



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

FOR THE PERIOD FROM                     , 201     TO                         ,
201    (this “Fiscal Quarter”)

This certificate dated as of                     ,             is prepared
pursuant to the Second Amended and Restated Credit Agreement dated as of
November 26, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Forum Energy Technologies, Inc., a
Delaware corporation (“Borrower”), the lenders party thereto from time to time
(the “Lenders”), the Issuing Lenders (as defined in the Credit Agreement) and
Wells Fargo Bank, National Association, as administrative agent for such Lenders
(in such capacity, the “Administrative Agent”) and as swing line lender. Unless
otherwise defined in this certificate, capitalized terms that are defined in the
Credit Agreement shall have the meanings assigned to them by the Credit
Agreement.

The undersigned, on behalf of the Borrower and not in his or her individual
capacity, certifies that:

[(a) the financial statements delivered concurrently herewith fairly present the
financial condition, results of operations, and cash flows of the Borrower and
its Restricted Subsidiaries, in all material respects, in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of
footnotes;]1

[(a)][(b)] all of the representations and warranties made by any Credit Party or
any officer of any Credit Party contained in the Credit Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to (i) any representations and warranties that already are
qualified or modified by materiality in the text thereof, or (ii) any
representations and warranties that are in Section 4.19, Section 4.20,
Section 4.21 or Section 4.23) as if made on this date, except that any
representation and warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to (i) any representations
and warranties that already are qualified or modified by materiality in the text
thereof, or (ii) any representations and warranties that are in Section 4.19,
Section 4.20, Section 4.21 or Section 4.23) only as of such specified date;

[(b)][(c)] attached hereto in Schedule A is a reasonably detailed spreadsheet
reflecting the calculations of, as of this Fiscal Quarter or the four quarter
period ended this Fiscal Quarter, as applicable, secured Funded Debt[,][and]
EBITDA[, Maintenance Capital Expenditures, Cash Taxes, Interest Expense and the
scheduled principal payments on all Funded Debt)]2, in each case for the
Borrower and its consolidated Restricted Subsidiaries, [and Unrestricted Cash]3;

[(c)][(d)] no Default or Event of Default has occurred or is continuing as of
the date hereof; and]

--or--

 

1  Include this language in connection with delivery of Quarterly Financials
pursuant to Section 5.2(b) of the Credit Agreement.

2  Only include if an FCCR Covenant Trigger Date affecting this Fiscal Quarter
has occurred.

3  Only include for fiscal quarters ending after the Amendment No. 2 Effective
Date until (and including) December 31, 2017.

 

Exhibit B – Form of Compliance Certificate

Page 1 of 4



--------------------------------------------------------------------------------

[(c)][(d)] the following Default[s] or Event[s] of Default exist[s] as of the
date hereof, if any, and the actions set forth below are being taken to remedy
such circumstances:

                    ; and]

[(d)][(e)] as of the date hereof for the periods set forth below the following
statements, amounts, and calculations included herein and in Schedule A, were
true and correct in all material respects:

 

I. Section 6.17. Senior Secured Leverage Ratio4 –

 

(a)

   secured Funded Debt as of the last day of this Fiscal Quarter    $
                             

(b)

   Unrestricted Cash as of the last day of this Fiscal Quarter5    $
                             

(c)

   Borrower’s consolidated EBITDA6 for the four-fiscal quarter period ended this
Fiscal Quarter    $                                  Senior Secured Leverage
Ratio = (a) [minus (b)7] to (c)      _____ to 1.00       Maximum Senior Secured
Leverage Ratio Covenant =   

For any quarter ending after the Amendment No. 2 Effective Date and on or prior
to December 31, 2017, 4.50 to 1.00;

For any quarter ending on or after March 31, 2018, 3.50 to 1.00

 

Compliance

     Yes         No   

[Remainder of this page intentionally left blank.

Compliance Certificate continues on following pages.]

 

4  Calculated as of the last day of each fiscal quarter.

5  Only include for the quarters ending December 31, 2016 through and including
December 31, 2017.

6  In accordance with the Credit Agreement, EBITDA shall be subject to pro forma
adjustments for Acquisitions and Nonordinary Course Asset Sales assuming that
such transactions had occurred on the first day of the determination period,
which adjustments shall be made in accordance with the guidelines for pro forma
presentations set forth by the SEC or in a manner otherwise reasonably
acceptable to the Administrative Agent.

7  Unrestricted Cash to be subtracted from Funded Debt only for the quarters
ending December 31, 2016 through and including December 31, 2017.

 

Exhibit B – Form of Compliance Certificate

Page 2 of 4



--------------------------------------------------------------------------------

[II. Section 6.18 Fixed Charge Coverage Ratio –

 

(a)

   Borrower’s consolidated EBITDA8 for the four fiscal-quarter period ended this
Fiscal Quarter    $ ____________   

(b)

   Maintenance Capital Expenditures made in the four fiscal quarter ended this
Fiscal Quarter    $ ____________   

(c)

   Cash Taxes paid in in the four fiscal quarter ended this Fiscal Quarter    $
____________   

(d)

   Numerator = (a) - (b) -(c)    $ ____________   

(e)

   Interest Expense paid in cash during the four fiscal-quarter period ended
this Fiscal Quarter    $ ____________   

(f)

   Scheduled principal payments of all Funded Debt during the four
fiscal-quarter period ended this Fiscal Quarter    $ ____________   

(g)

   Denominator = (e) + (f)    $ ____________   

(h)

  

Fixed Charge Coverage Ratio = ratio of

(d) over (g) =

     _____ to 1.00       Minimum Fixed Charge Coverage Ratio      1.25 to 1.00
      Compliance      Yes             No ]9 

[Remainder of this page intentionally left blank.

Compliance Certificate continues on following pages.]

 

 

8  In accordance with the Credit Agreement, EBITDA shall be subject to pro forma
adjustments for Acquisitions and Nonordinary Course Asset Sales assuming that
such transactions had occurred on the first day of the determination period,
which adjustments shall be made in accordance with the guidelines for pro forma
presentations set forth by the SEC or in a manner otherwise reasonably
acceptable to the Administrative Agent.

9  Calculated only if an FCCR Covenant Trigger Date affecting this Fiscal
Quarter has occurred.

 

Exhibit B – Form of Compliance Certificate

Page 3 of 4



--------------------------------------------------------------------------------

IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as of                              ,                 .

 

FORUM ENERGY TECHNOLOGIES, INC. By:     Name:     Title:    

 

Exhibit B – Form of Compliance Certificate

Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF BORROWING

[Date]

Wells Fargo Bank, National Association, as Administrative Agent

1525 W WT Harris Blvd.

Mail Code NC0680

Charlotte, North Carolina 28262

Attn: Syndication/Agency Services

Telephone:          (704) 590-2760

Facsimile:           (704) 715-0017

With a copy to:

Wells Fargo Bank, National Association

1000 Louisiana, 9th Floor, MAC T5002-090

Houston, Texas 77002

Attn: J.C. Hernandez

Telephone:         (713) 319-1913

Facsimile:          (713) 739-1087

Ladies and Gentlemen:

The undersigned, Forum Energy Technologies, Inc., a Delaware corporation
(“Borrower”), (a) refers to the Second Amended and Restated Credit Agreement
dated as of November 26, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the defined terms of which
are used in this Notice of Revolving Borrowing unless otherwise defined in this
Notice of Revolving Borrowing) among the Borrower, the lenders party thereto
from time to time (the “Lenders”), the Issuing Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent and as Swing Line Lender, and
(b) certifies that it is authorized to execute and deliver this Notice of
Revolving Borrowing.

The Borrower hereby gives you irrevocable notice pursuant to Section
[2.4(a)][2.3(d)]1 of the Credit Agreement that the undersigned hereby requests a
[Revolving][Swing Line] Borrowing (the “Proposed Borrowing”), and in connection
with that request sets forth below the information relating to the Proposed
Borrowing as required by the Credit Agreement:

 

  (a) The Business Day of the Proposed Borrowing is                     ,
            .

 

  (b) The Proposed Borrowing will be composed of [Base Rate Advances]
[Eurodollar Rate Advances] [Swing Line Advances].

 

  (c) The aggregate amount of the Proposed Borrowing is $                    .

 

  (d) [The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is [            month[s]].]

 

 

1  Use (a) Section 2.4(a) for requests of a Revolving Borrowing and (b) Section
2.3(d) for requests of a Swing Line Borrowing.

 

Exhibit D – Form of Notice of Revolving Borrowing

Page 1 of 2



--------------------------------------------------------------------------------

The Borrower hereby further certifies that the following statements are true on
the date hereof, and will be true on the date of the Proposed Borrowing:

 

  (1) the representations and warranties made by any Credit Party or any officer
of any Credit Party contained in the Credit Documents are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to (i) any representations and warranties that already are qualified
or modified by materiality in the text thereof, or (ii) any representations and
warranties that are in Section 4.19, Section 4.20, Section 4.21 or Section 4.23)
on and as of the date of the Proposed Borrowing as though made on and as of such
date (except that any representation and warranty which by its terms is made as
of a specified date shall be required to be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to
(i) any representations and warranties that already are qualified or modified by
materiality in the text thereof, or (ii) any representations and warranties that
are in Section 4.19, Section 4.20, Section 4.21 or Section 4.23) only as of such
specified date);

 

  (2) no Default has occurred and is continuing or would result from the
Proposed Borrowing or from the acceptance of the proceeds therefrom;

 

  (3) the Borrower has delivered a Borrowing Base Certificate in accordance with
Section 5.2(g) of the Credit Agreement; and

 

  (4) as of the end of the Business Day of the Proposed Borrowing [the
Consolidated Cash Balance, immediately after giving pro forma effect to the
Proposed Borrowing, will not exceed the Consolidated Cash Balance Threshold]2
[the Consolidated Cash Balance, immediately after giving pro forma effect to the
Proposed Borrowing and the use of proceeds of the Proposed Borrowing as set
forth in the Use of Proceeds Certificate delivered concurrently herewith, will
not increase]3.

 

Very truly yours, FORUM ENERGY TECHNOLOGIES, INC.a Delaware corporation By:    
Name:     Title:    

 

2  Use this language if no Use of Proceeds Certificate is required to be
delivered in connection with the Proposed Borrowing.

3  Use this language if the Proposed Borrowing will be used to fund an
Acquisition as described in a Use of Proceeds Certificate.

 

Exhibit D – Form of Notice of Revolving Borrowing

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF BORROWING BASE CERTIFICATE

MONTH END DATE:                     , 20    (the “Applicable Month End Date”)

This certificate is dated as of             (“Certificate Date”), prepared
pursuant to the Second Amended and Restated Credit Agreement dated as of
November 26, 2013, (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Forum Energy Technologies,
Inc., a Delaware corporation (the “Borrower”), the lenders thereto from time to
time, and Wells Fargo Bank, National Association, as the Administrative Agent,
and calculates, among other things, the Borrowing Base based on amounts as of
the Applicable Month End Date.

Unless otherwise defined in this certificate, capitalized terms that are defined
in the Credit Agreement shall have the meanings assigned to them by the Credit
Agreement.

The Borrower hereby certifies that:

(a) the amounts and calculations regarding the Borrowing Base set forth in the
attached Schedule A and on the accompanying supporting reports, if any, attached
hereto are true and correct in all material respects as of the Applicable Month
End Date;

(b) the amounts and calculations regarding the Availability and Excess
Availability set forth in the attached Schedule A are true and correct in all
material respects as of the Certificate Date;

(c) the amounts and calculations regarding the accounts receivable aging report
and the accounts payable aging report as set forth in Schedule B and Schedule C,
respectively, and on the accompanying supporting reports, if any, attached
hereto are true and correct in all material respects as of the Applicable Month
End Date;

(d) attached hereto as Schedule D is a detailed chart reflecting the Inventory
of the Credit Parties; and

(e) the Inventory included in the Borrowing Base as calculated in Schedule A are
(i) owned by, and in the possession of a Credit Party, (ii) held for Disposition
in the ordinary course of the Credit Parties’ business and (iii) Inventory in
which the Administrative Agent has an Acceptable Security Interest;

(f) the Receivables included in the Borrowing Base as calculated in Schedule A
(i) conform to the representations and warranties in Article 4 of the Credit
Agreement and the other Security Documents in all material respects, to the
extent such provisions are applicable to Receivables, (ii) are encumbered by an
Acceptable Security Interest and subject to no other Liens (other than Permitted
Liens), and (iii) are, otherwise, Eligible Receivables as required under the
Credit Agreement;

(g) attached hereto as Schedule E is the current list of Specified Account
Debtors and such list is either (i) the same list attached to the Credit
Agreement as Schedule 1.1(B) or (ii) the Administrative Agent has approved of
such Specified Account Debtors in its Permitted Discretion; and

 

Exhibit J – Form of Borrowing Base Certificate

Page 1 of 15



--------------------------------------------------------------------------------

(h) (i) the average of Excess Availability for the month ending on the
Applicable Month End Date (calculated using Excess Availability at the end of
each day of such month) is [    ]%; and (ii) the average Excess Availability of
the immediately prior month (calculated using Excess Availability at the end of
each day of such month) as set forth in the last delivered Borrowing Base
Certificate was [    ]%.

 

Very truly yours, FORUM ENERGY TECHNOLOGIES, INC. By:     Name:     Title:    

 

Exhibit B – Form of Borrowing Base Certificate

Page 2 of 15



--------------------------------------------------------------------------------

SCHEDULE A

BORROWING BASE CALCULATION

AVAILABILITY CALCULATION

 

A. ELIGIBLE RECEIVABLES

 

1. Receivables1 of Credit Parties owing by an

Account Debtor on the Applicable Month End Date:
                                                             $
                    

 

                                                     

minus

 

2. (without duplication) the sum of Receivables which are:

 

a.

   not subject to an Acceptable Security Interest    $                          
  

b.

   Receivables to which a Credit Party does not have good and marketable title
   $                             

c.

   not billed substantially in accordance with billing practices of a Credit
Party in effect on the Amendment No. 1 Effective Date (as such practices are
modified after such date in a manner not adverse to the Lenders);    $
                                as to Account Debtors other than Specified
Account Debtors, unpaid for more than 90 days from the date of the invoice2;   
$                                 or       as to Specified Account Debtors,
unpaid for more than 120 days from the date of invoice    $
                            

d.

   not created in the ordinary course of business of any Credit Party;    $
                                created from performance of services by any
Credit Party which have not been fully and satisfactorily performed or
contingent upon any further performance;    $                                
created from the sale of goods which was not an absolute sale on open account
(such as on consignment, on approval or on a “sale or return” basis);    $
                                or       created from an absolute sale of goods
on open account but in respect of goods (i) in which such Credit Party did not
have sole and complete ownership or (ii) for which such Credit Party does not
have shipping or delivery receipts evidencing shipping or delivery to the
Account Debtor    $                             

 

 

1  “Receivables” means, at any date of determination thereof, the unpaid portion
of the obligation, as stated on the invoice or other writing of a customer of a
Person in respect of goods sold or services rendered by such Person.

2  Amount due from Specified Account Debtors that are more than 90 days past due
which are included in the Borrowing Base shall not exceed $10,000,000.

 

Exhibit J – Form of Borrowing Base Certificate

Page 3 of 15



--------------------------------------------------------------------------------

e.    

   if such Receivable was a result of progress billing, either:       (i)    the
performance covered by such invoice has not been fully and satisfactorily
performed,    $                                    or    $
                         4       (ii)    the aggregate amount of progress
billing Receivables is in excess of $20,000,0003   

f.

   not a legal, valid and binding payment obligation of the Account Debtor
thereof enforceable in accordance with its terms or otherwise does not arise
from an enforceable contract (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws at the time in effect affecting the
rights of creditors generally and general principles of equity whether applied
by a court of law or equity)    $                             

g.

   due from an Account Debtor (other than a Specified Account Debtor) that has
at any time more than 30% of its aggregate Receivables owed to any Credit Party
more than 90 days past the invoice date;    $                                 or
         due from a Specified Account Debtor that has at any time more than 30%
of its aggregate Receivables owed to any Credit Party more than 120 days past
the invoice date    $                             

h.

   owed by an Account Debtor which has (i) applied for, suffered, or consented
to the appointment of any receiver, custodian, trustee, or liquidator of its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, custodian, trustee or liquidator, (iii) filed, or had filed
against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any Debtor Relief Laws, (iv) has admitted in
writing its inability to, or is generally unable to, pay its debts as they
become due, (v) become insolvent, or (vi) ceased operation of its business;
other than, in each case, any such Receivable for which an irrevocable letter of
credit in form, substance and amount satisfactory to the Administrative Agent in
its Permitted Discretion and issued by an issuer satisfactory to the
Administrative Agent in its Permitted Discretion has been obtained (and which
has been collaterally assigned to the Administrative Agent and such collateral
assignment has been consented to by the issuer thereof pursuant to a consent
agreement in form and substance reasonably satisfactory to the Administrative
Agent)    $                             

i.

   due from any Account Debtor which is Credit Party, Affiliate of a Credit
Party, or director, officer or employee of a Credit Party or Affiliate of a
Credit Party    $                             

 

3 If such amount exceeds $20,000,000, only exclude the excess of such amount.

4 To be the amount in excess of such $20,000,000 basket.

 

Exhibit B – Form of Borrowing Base Certificate

Page 4 of 15



--------------------------------------------------------------------------------

j.    

   not evidenced by an invoice or evidenced by chattel paper, promissory note or
other instrument (unless such instrument, chattel paper or promissory note is
subject to a perfected Acceptable Security Interest)    $
                            

k.

   due from an Account Debtor to the extent that such Receivables, together with
all other Receivables due from such Account Debtor, comprise more than 25% of
the aggregate Eligible Receivables with respect to all Account Debtors
(provided, however, that the amount excluded pursuant to this clause (k) shall
only be the amount by which such Receivables exceed such 25% threshold)    $
                      5 

l.

   is subject to any set-off, counterclaim, defense, allowance or adjustment or
there has been a dispute, objection or complaint by the Account Debtor
concerning its liability for such Receivable or a claim for any such
set-off,counterclaim, defense, allowance or adjustment by the Account Debtor
thereof, unless such set-off, counterclaim, defense, allowance or adjustment is
sufficiently covered under the Agent Reserve Amount as determined by the
Administrative Agent in its Permitted Discretion (provided, however, that the
amount of any such Receivable excluded pursuant to this clause (l) shall only be
only the amount of such set- off, counterclaim, allowance or adjustment or
claimed set-off, counterclaim, allowance or adjustment);    $

 

 

 

 

 

 

 

 

 

$

                         

 

 

 

 

 

 

 

 

 

                          

  

 

 

 

 

 

 

 

 

 

  

m.

   not denominated in Dollars, Canadian Dollars, Euros or British Pound
Sterling6    $                             

 

5  To be the amount in excess of such 25% threshold.

6  Use the Dollar Equivalent of Canadian Dollars, Euros and British Pound
Sterling in determining the Borrowing Base.

 

Exhibit B – Form of Borrowing Base Certificate

Page 5 of 15



--------------------------------------------------------------------------------

n.    

   due from an Account Debtor (other than a Specified Account Debtor) that is
not organized under applicable law of the United States or any state of the
United States, the United Kingdom or Canada or any province of Canada and
neither of the following conditions have been satisfied: (i) such Receivable is
fully covered by an irrevocable letter of credit in form, substance and amount
satisfactory to Administrative Agent, issued by an issuer satisfactory to
Administrative Agent in its Permitted Discretion, that has been collaterally
assigned to the Administrative Agent in its Permitted Discretion and the issuer
has consented to such assignment in a consent agreement in form and substance
reasonably satisfactory to the Administrative Agent or (ii) the payment of such
Receivable is fully covered under a credit insurance policy (after giving effect
to policies limits and all claims, paid or unpaid, which may be applied against
such policy limits) in form, substance and amount, and by a foreign risk
insurance policy provider, acceptable to the Administrative Agent in its
Permitted Discretion and the proceeds of such policy have been assigned to
Administrative Agent pursuant to documentation reasonably satisfactory to
Administrative Agent and the insurer has accepted such assignment pursuant to
documentation reasonably satisfactory to Administrative Agent; or    $
                                due from a Specified Account Debtor and the
Administrative Agent has provided in its Permitted Discretion that such
Receivable should be excluded    $                             

o.

   due from the United States government, or any department, agency, public
corporation, or instrumentality thereof, and the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.)
and all other steps necessary to perfect the Lien of the Administrative Agent in
such Receivable have not been complied with to the Administrative Agent’s
satisfaction    $                             

p.

   owed by an Account Debtor located in any jurisdiction which requires the
filing by any Credit Party of a “Notice of Business Activities Report” or other
similar report or requires any Credit Party to qualify to do business in order
to permit such Credit Party to seek judicial enforcement in such jurisdiction of
payment of such Receivable and such Credit Party has not filed such report or is
not qualified to do business in such jurisdiction    $                          
  

q.

   owed by an Account Debtor that is a Sanctioned Person or a Sanctioned Entity
   $                             

r.

   the result of (i) a credit balance relating to a Receivable more than 90 days
past the invoice date (or more than 120 days past the invoice date for a
Specified Account Debtor), (ii) work-in-progress, (iii) finance or service
charges, or (iv) payments of interest    $                             

s.

   written off the books of any Credit Party or otherwise designated as
uncollectible by any Credit Party    $                             

 

Exhibit B – Form of Borrowing Base Certificate

Page 6 of 15



--------------------------------------------------------------------------------

t.

   subject to any reduction thereof, other than discounts and adjustments given
in the ordinary course of business and deducted from such Receivable (provided
that the amount excluded by this clause (t) shall only be the amount of such
reduction)       $                           7 

u.    

   newly created Receivables resulting from the unpaid portion of a partially
paid Receivable       $                             

v.

   subject to any Lien (other than Permitted Liens, so long as such Permitted
Liens (i) is sufficiently covered under the Agent Reserve Amount if required by
the Administrative Agent in its Permitted Discretion and (ii) do not impair the
ability of the Administrative Agent to realize on or obtain the full benefit of
the Collateral) which would be superior to the lien and rights of the
Administrative Agent created under the Credit Documents       $
                                        TOTAL:       $                          
      3.         Eligible Receivables = (1) – (2)    =    $
                            

 

7  To be the amount of such reduction.

 

Exhibit B – Form of Borrowing Base Certificate

Page 7 of 15



--------------------------------------------------------------------------------

B. ELIGIBLE INVENTORY

 

1. Inventory8 (including raw materials) owned by a

Credit Party on the Applicable Month End Date9                                
                     $                                     

minus

 

  2. (without duplication) the sum of Inventory which is:

 

a.    

   Inventory with respect to which the applicable Credit Party does not have
valid title to or right to possession       $ __________   

b.

   obsolete or slow moving Inventory (unless such Inventory is subject to a
reserve under the Borrower Reserve Amount)       $ __________   

c.

   rejected, spoiled or damaged Inventory, or otherwise not readily saleable or
usable in its present state for the use for which it was processed or purchased
(unless such Inventory is subject to a reserve under the Borrower Reserve
Amount)       $ __________   

d.

   Inventory that has been shipped or delivered to a customer on consignment, on
a sale or return basis, or on the basis of any similar understanding       $
__________   

e.

   Inventory which is in transit (provided that, “in transit” shall be deemed
not to include any situation or circumstance where each of the following
conditions are met: (i) the Inventory is “in transit” between Credit Parties,
(ii) a Credit Party retains title to such Inventory, (iii) a Credit Party
maintains possession and control of such Inventory, and (iv) such Inventory is
located on a vehicle operated by a Credit Party)       $ __________   

f.

   Inventory held for lease       $ __________   

g.

   Inventory which is located on premises owned or operated by the customer that
is to purchase such Inventory or located on premises not owned by a Credit Party
(unless such premises are subject to a Collateral Access Agreement or
sufficiently covered under the Agent Reserve Amount as determined by the
Administrative Agent in its Permitted Discretion)       $ __________   

h.

   Inventory that is not in good condition or does not comply with any Legal
Requirement or the standards imposed by any Governmental Authority in any
material respect with respect to its manufacture, use, or sale       $
__________   

i.

   Inventory that is bill and hold goods or deferred shipment       $ __________
  

j.    

   Inventory evidenced by any negotiable or non-negotiable document of title
unless, in the case of a negotiable document of title, such document of title
has been delivered to the Administrative Agent, duly endorsed and accompanied by
duly executed instruments of transfer or assignment (in form and substance
reasonably satisfactory to the Administrative Agent)       $ __________   

 

8  Value of Inventory to be calculated at the lower of cost or market value in
accordance with GAAP.

9  “Inventory” of any Person means all inventory (as defined in the Uniform
Commercial Code, as in effect in the State of New York) owned by such Person,
wherever located and whether or not in transit.

 

Exhibit J – Form of Borrowing Base Certificate

Page 8 of 15



--------------------------------------------------------------------------------

k.

   Inventory produced in violation of the Fair Labor Standards Act or that is
subject to the “hot goods” provisions contained in Title 29 U.S.C. §215       $
__________   

l.

   Inventory that is subject to any agreement which would, in any material
respect, restrict Administrative Agent’s ability to sell or otherwise dispose of
such Inventory       $ __________   

m.

   Inventory that is located in a jurisdiction outside the United States or in
any territory or possession of the United States that has not adopted Article 9
of the Uniform Commercial Code       $ __________   

n.

   Inventory that is subject to any Lien (other than Permitted Liens, so long as
such Permitted Liens (i) are sufficiently covered under the Agent Reserve Amount
as determined by the Administrative Agent in its Permitted Discretion and
(ii) do not impair the ability of the Administrative Agent to realize on or
obtain the full benefit of the Collateral) which would be superior to the lien
and rights of the Administrative Agent created under the Credit Documents      
$ __________   

o.

   Inventory that would constitute work in process or supplies or materials
consumed in the business of any Credit Party or Subsidiary thereof (other than
raw materials used to manufacture Inventory held for Disposition)       $
__________               TOTAL:       $ __________       3.        Eligible
Inventory = (1) – (2)    =    $  __________   

 

Exhibit B – Form of Borrowing Base Certificate

Page 9 of 15



--------------------------------------------------------------------------------

C. DOMESTIC CASH10 as of the Applicable Month End =

   $ __________   

D. INTERNATIONAL CASH11 as of the Applicable Month End =

   $ __________   

E. BORROWING BASE as of the Applicable Month End =

  

 

  

1.      A.3. x 80%12

     =       $ __________      

2.      (i) B.3 x 40%13

or (ii) 85% of NOLV14

of Eligible Inventory

if lower than (i)

     =       $ __________      

3.      C x 100%

     =       $ __________      

4.      D x 65%

     =       $ __________      

5.      Agent Reserve Amount15

     =       $ __________   

.

  

6.      Borrower Reserve Amount

     =       $ __________      

7.      Borrowing Base (E.1 + E.2+ E.3 + E.4 - E.5 – E.6)

     =       $ __________   

F. AVAILABILITY AND EXCESS AVAILABILITY as of the Certificate Date

  

1.

  

Aggregate outstanding amount of all Swing Line Advances

     =       $ __________   

2.

  

Aggregate outstanding amount of all Revolving Advances

     =       $ __________   

3.

  

Aggregate outstanding undrawn amount of Letters of Credit

     =       $ __________   

4.

  

Aggregate unpaid amount of all payment obligations under

         drawn Letters of Credit      =       $ __________   

5.

  

Borrowing Limit (Lesser of (a) Borrowing Base (See E.7 above) and (b) the
aggregate Revolving Commitments16)

     =       $ __________   

6.

  

Availability = F.5. – (F.1 + F.2+ F.3 + F.4)

     =       $ __________   

7.

  

Excess Availability = F.6 divided by F.5

     =       $  __________   

 

10  “Domestic Cash” means cash deposited in a deposit account of a Credit Party
that is (a) maintained by a Lending Party, as depository bank (other than
Acquired Deposit Accounts), (b) located in the United States and (c) subject to
an Account Control Agreement, but not including Cash Collateral Accounts.

11  “International Cash” means cash deposited in a deposit account of a Credit
Party or any of its Restricted Subsidiaries that is (i) maintained by a Lending
Party, as depositary bank, (ii) free and clear of any Lien other than other than
a Lien in favor of the depositary institution holding such deposit accounts
arising solely by virtue of such depositary institution’s standard account
documentation or any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies and burdening only such
deposit accounts and (iii) located in the United Kingdom or Canada.

12  Advance rates subject to change per terms of the Credit Agreement.

13  Eligible Inventory to be valued at the lower of cost or market value in
accordance with GAAP.

14  Use only if applicable pursuant to Section 5.11(b) and if available as of
the Applicable Month End Date.

15  Amount to be previously provided by the Administrative Agent.

16  Subject to the $125,000,000 limitation prior to the date that the
Administrative Agent has received the Field Exam.

 

Exhibit J – Form of Borrowing Base Certificate

Page 10 of 15



--------------------------------------------------------------------------------

G. FCCR COVENANT TRIGGER DATE.

Month End Date is a FCCR Covenant Trigger date if Excess Availability (F.7) is
less than 15%.

Is the Month End Date a FCCR Covenant Trigger Date?                        
Yes             No

[To be included only if the Month End Date is a FCCR Covenant Trigger Date]

[Fixed Charge Coverage Ratio17

 

(a)

   Borrower’s consolidated EBITDA18 for the four fiscal-quarter period ended the
Applicable Fiscal Quarter.    $ ____________   

(b)

   Maintenance Capital Expenditures madein the four fiscal quarter ended the
Applicable Fiscal Quarter    $ ____________   

(c)

   Cash Taxes paid in in the four fiscal quarter ended the Applicable Fiscal
Quarter    $ ____________   

(d)

   Numerator = (a) - (b) -(c)    $ ____________   

(e)

   Interest Expense paid in cash during the four fiscal-quarter period ended the
Applicable Fiscal Quarter    $ ____________   

(f)

   Scheduled principal payments of all Funded Debtduring the four fiscal-quarter
period ended the Applicable Fiscal Quarter    $ ____________   

(g)

   Denominator = (e) + (f)    $ ____________   

(h)

  

Fixed Charge Coverage Ratio = ratio of

(d) over (g) =

     _____ to 1.00       Minimum Fixed Charge Coverage Ratio      1.25 to 1.00
      Compliance      Yes           No ] 

 

17  Calculated as of the fiscal quarter most recently ended for which annual or
quarterly financials have been delivered pursuant to Sections 5.2(a) or 5.2(b)
of the Credit Agreement (the “Applicable Fiscal Quarter”).

18  In accordance with the Credit Agreement, EBITDA shall be subject to pro
forma adjustments for Acquisitions and Nonordinary Course Asset Sales assuming
that such transactions had occurred on the first day of the determination
period, which adjustments shall be made in accordance with the guidelines for
pro forma presentations set forth by the SEC or in a manner otherwise reasonably
acceptable to the Administrative Agent.

 

Exhibit B – Form of Borrowing Base Certificate

Page 11 of 15



--------------------------------------------------------------------------------

SCHEDULE B

MONTHLY ACCOUNTS RECEIVABLE AGING REPORT

[Please attach an accounts receivable aging report for each Credit Party, with
grand totals.]

 

Exhibit B – Form of Borrowing Base Certificate

Page 12 of 15



--------------------------------------------------------------------------------

SCHEDULE C

MONTHLY ACCOUNTS PAYABLE AGING REPORT

[Please attach an accounts payable aging report for each Credit Party with grand
totals.]

 

Exhibit B – Form of Borrowing Base Certificate

Page 13 of 15



--------------------------------------------------------------------------------

SCHEDULE D

INVENTORY SCHEDULE

[Please attach a detailed report on the Inventory of the Credit Parties19.]

 

 

19  Include such details as reasonably requested by the Administrative Agent.

 

Exhibit J – Form of Borrowing Base Certificate

Page 14 of 15



--------------------------------------------------------------------------------

[SCHEDULE E

ADDITIONAL SPECIFIED ACCOUNT DEBTORS]20

 

 

20  To be included if there are currently any Specified Account Debtors not
scheduled on Schedule 1.1B.

 

Exhibit B – Form of Borrowing Base Certificate

Page 15 of 15